Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	embodiment in which 480 depicted in Figures 8A and 8B with a 				constant height in contrast to h1 and h2 depicted in Figures 9-11;
Species B: 	480 depicted in Figures 9-11 which contains different heights h1 				and h2 in contrast to constant height for 480 in Figures 8A and 8B.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and Species B lack unity of invention because even though the inventions of these groups require the technical feature of a thermoelectric device comprising: a first substrate; a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs alternately disposed on the first substrate; a second substrate disposed on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs; a plurality of first electrodes disposed between the first substrate and the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs and respectively having a pair of P-type thermoelectric leg and N-type thermoelectric leg disposed therein; and a plurality of second electrodes disposed between the second substrate and the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs and respectively having a pair of P-type thermoelectric leg and N-type thermoelectric leg disposed therein, wherein a pair of P-type solder layer and N-type solder layer and a barrier layer disposed between the pair of P-type solder layer and N-type solder layer are disposed on each of the plurality of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR 10-2012-0081777 - cited in 03/05/2020 IDS (see 12/04/2018 ISR).  Specifically, KR 10-2012-0081777 discloses a thermoelectric device comprising: a first substrate (115); a plurality of P-type thermoelectric legs (112) and a plurality of N-type thermoelectric legs alternately disposed on the first substrate (111); a second substrate (116) disposed on the plurality of P-type thermoelectric legs (112) and the plurality of N-type thermoelectric legs (111); a plurality of first electrodes disposed between the first substrate and the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs and respectively having a pair of P-type thermoelectric leg and N-type thermoelectric leg disposed therein (113); and a plurality of second electrodes disposed between the second substrate and the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs and respectively having a pair of P-type thermoelectric leg and N-type thermoelectric leg disposed therein (114), wherein a pair of P-type solder layer and N-type solder layer (117) and a barrier layer (uneven portion 118) disposed between the pair of P-type solder layer and N-type solder layer are disposed on each of the plurality of first electrodes (117), each of the P-type thermoelectric legs directly comes into contact with each of the P-type solder layers, each of the N-type thermoelectric legs directly comes into contact with each of the N-type solder layers, and a melting point of the barrier layer is greater than a melting point of each of the pair of P-type solder layer and N-type solder layer (claims 2 and 3, Figure 2; the barrier layer disclosed necessarily has a higher melting point than the solder layers because the purpose of the barrier layer is to optimize the amount and location of the solder).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726